Citation Nr: 1611865	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-23 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for atypical ductal hyperplasia, left breast.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction is with the RO in Baltimore, Maryland.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

The weight of the evidence supports a finding that the Veteran's atypical ductal hyperplasia of the left breast was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for atypical ductal hyperplasia, left breast, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The evidence of record shows an in-service diagnosis of atypical ductal hyperplasia of the left breast, based on an April 2005 biopsy.  The Veteran was in active service at the time.  Because atypical ductal hyperplasia is associated with an elevated risk of breast cancer, her medical provider recommended chemoprevention treatment.  Accordingly, in December 2006, Veteran started taking raloxifene.

The RO denied entitlement to service connection based on a determination that atypical ductal hyperplasia, in and of itself, is only a clinical finding, and clinical findings are not generally recognized as disabilities or subject to service connection.  The Board disagrees with this interpretation.  In this regard, the Board notes that a July 2008 VA examiner answered yes to the question of whether there was a history of neoplasm of the gynecological system or the breast, referring to the ductal hyperplasia, which the examiner characterized as non-malignant.  The Board also notes that the rating criteria contemplates a rating for benign neoplasm of the breast.  See 38 C.F.R. § 4.117, Diagnostic Code 7628.  Finally, the Board notes that the Veteran has undergone chemoprevention treatment as a result of her hyperplasia.  Resolving any doubt as to this aspect in favor of the Veteran, the Board finds that the Veteran's hyperplasia meets the criteria for a current disability.

The evidence clearly shows that the Veteran incurred the atypical ductal hyperplasia during her active service.  As such, service connection for it is warranted.

 
ORDER

Service connection for atypical ductal hyperplasia, left breast, is granted.




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


